Citation Nr: 1811463	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO. 11-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities due to exposure to Agent Orange, mustard gas, or other unidentified chemicals.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

In November 2013, the Board remanded the issue on appeal for additional development. The case has since returned to the Board for further consideration.


FINDING OF FACT

The Veteran's peripheral neuropathy was not incurred in or otherwise related to service, to include exposure to Agent Orange, mustard gas, or other unidentified chemicals. The Veteran's symptoms are not continuous since service and did not manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities due to exposure to Agent Orange, mustard gas, or other unidentified chemicals have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

As to the duty to assist, in May 2013, the Veteran's representative submitted a statement contending that the Veteran's September 2010 VA examination was inadequate because the examiner failed to provide an opinion whether or not symptoms noticed within one year of service indicate the start of the current disability. The Board finds that the VA examination was adequate, as it included a thorough review of the Veteran's file and explanation of the examiner's rationale. The Board finds that the statement provided by the Veteran during the examination regarding the history of his symptoms is not a basis upon which to draw conclusions related to the start of the Veteran's current disability, which the Board will discuss in more detail below. The Board therefore finds that it has fulfilled its duty to assist.

As noted above in the Introduction, in November 2013, the Board remanded the claim to the AOJ for additional development. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The record shows that the Veteran's service treatment records (STRs) could not be located, except for a copy of his DD Form 214. Although VA contacted several relevant facilities to obtain the Veteran's records, no positive response was received. Therefore, with the exception of the Veteran's DD Form 214, the Board finds that the Veteran's service records could not be located. Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. The Board's analysis of the claim is undertaken with this duty in mind. The fact that the Veteran's records could not be located does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss all the evidence that may be favorable to the claimant. 

The Board notes that the Veteran has not alleged having symptoms during service but rather that the symptoms manifested after he was discharged from service. In his claim for compensation benefits, submitted in December 2009, he wrote his disability began in 1970 and that he was first treated in 1970, which postdates his service discharge (which occurred in 1969). Thus, it does not appear that the Veteran is prejudiced by VA's inability to obtain the service treatment records.

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Service Connection 

The Veteran contends that his peripheral neuropathy is a result of service, including unidentified chemical exposure. The Veteran also contends that he was exposed to toxic chemicals, Agent Orange, and mustard gas during service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). The Veteran currently has peripheral neuropathy.

Neuropathy is "a general term denoting functional disturbances and/or pathological changes in the peripheral nervous system." Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991); Kellar v. Brown, 6 Vet. App. 157, 161 (1994). Therefore, peripheral neuropathy falls under the category of an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a). As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms, "continuous" post-service symptoms, or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply to peripheral neuropathy.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as peripheral neuropathy) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to herbicide agents. 38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Effective September 6, 2013, VA amended its regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. 78 Fed. Reg. 54736 (Sept. 6, 2013). Specifically, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Id.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

In addition to the laws and regulations outlined above, claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316. Regulations provide that exposure to certain specified vesicant agents, such as mustard gas, during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia.

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure. Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b). 38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Notwithstanding the foregoing, a veteran may establish service connection with proof of direct causation. 38 U.S.C. § 1113(b); Combee, 34 F.3d at 1039, 1042.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for peripheral neuropathy on either a direct or presumptive basis. The reasons follow.

The Veteran has been diagnosed with peripheral neuropathy, and thus there is evidence of a current disability. The Veteran's service records are not available, and therefore there is no direct evidence of a disease or injury related to peripheral neuropathy during service. The Veteran's DD Form 214 shows that his Military Occupational Specialty (MOS) was Chemical Lab Specialist, which establishes the possibility of chemical exposure. Therefore, the Board will concede that he had chemical exposure in service.

However, as to a nexus to service, the Board finds that the preponderance of the evidence is against a nexus between the post service diagnosis of peripheral neuropathy and the Veteran's service. There are both positive and negative opinions addressing a nexus to service.  For example, in December 2009, a VA examiner wrote a letter stating that the Veteran was exposed to multiple unidentified chemical substances and does not have other risk factors for peripheral neuropathy. The examiner opined that it was more likely than not that the Veteran's exposure to chemicals contributed to his peripheral neuropathy. The Board finds the December 2009 letter to have low probative value, as the examiner's opinion is conclusory and does not have a supporting rationale. The examiner does not identify which chemicals the Veteran may have been exposed to, or how such exposure correlates with peripheral neuropathy. Further, the evidence shows that the Veteran earned a degree in chemistry and math before he entered service and was a chemist after service discharge, and the examiner did not acknowledge such relevant history nor distinguish between chemicals the Veteran may have been exposed to during service versus before and after service.  

A November 2011 private opinion shows that the Veteran told the examiner that he was exposed to Agent Orange, other defoliants, and some nerve agents. Although the examiner confirmed the diagnosis of peripheral neuropathy, he did not provide a nexus opinion.

In September 2010, the Veteran underwent a VA examination in connection with his claim. The examiner stated that up to 50 percent of peripheral neuropathy cases are idiopathic, or have no known cause, where the evaluation is otherwise negative for common causes of neuropathy. The examiner noted that the evidence does not indicate which specific toxic agents the Veteran was exposed to, so the examiner could not comment on the possibility that the Veteran's peripheral neuropathy was due to toxic exposure during service. The Veteran provided a medical history during the examination, stating that in the early 1970s, he had intermittent numbness in the feet and tingling in the hands, which did not become permanent until 2007. 

The Board finds that the Veteran's allegation of having symptoms in the early 1970s, which did not become permanent until 2007, to lack credibility. The contemporaneous records beginning in 1999 do not support this assertion. (The Board notes that there is a lack of treatment records dated prior to 1999.)  For example, when the Veteran was seen in September 1999, he reported a "recent onset of [] weakness in the legs," which would tend to establish that the weakness the Veteran experienced in 1999 (30 years after service) had only recently begun.  

After that treatment, the Veteran was treated regularly at VA for multiple medical symptoms, and he did not complain about weakness in his lower extremities until 2007 (he complained of a crawling sensation on the bottom of his left foot in 2004). It would seem likely that if the Veteran was experiencing chronic, but intermittent, weakness or loss of sensation in his extremities on a regular basis, as he has alleged, he would have reported such symptoms while seeking treatment for multiple other medical symptoms that he was experiencing during this time period. For instance, when the Veteran was seen in February 2001, it related to an incident where he had ingested an object while eating. The examiner wrote, "Briefly, P[atien]t is a 56 year old chemist without any significant P[ast ]M[edical ]H[istory]."  When addressing the Veteran's past medical history, the examiner wrote that the Veteran had an appendectomy at 15 years of age, and that the Veteran "denies any other [past medical history]."  The Veteran also reported undergoing a colonoscopy some years ago with polyps removed and complained of headaches, and reported he had a headache at that time.

In a March 2012 statement, the Veteran stated that he began experiencing intense tingling in his hands and feet within one year after service and that it remained present on a regular basis since that time. The Board finds it likely that if the Veteran had been experiencing chronic intense tingling in his hands and feet on a regular basis since 1970, he would have reported such when discussing his past medical history, as he had the wherewithal to report an appendectomy when he was 15 years old, a colonoscopy, and headaches. Thus, his silence as to chronic intense tingling, numbness, and/or weakness in his extremities tends to show that he was not experiencing these symptoms over the years beginning in 1970. This is further supported by the contemporaneous VA medical records. For example, when he was seen in April 2004, the Veteran reported experiencing a crawling sensation on the lateral side of the left foot "since week."  It would appear that there is a missing word, which the Board thinks is likely "last" between "since" and "week." That would tend to establish a very recent onset of this symptom. Even if the missing word is several or more than one week, the Board finds that it still tends to establish a more recent onset of this symptom in 2004, which is approximately 35 years after service discharge. A neurological examination at that time showed "no focal deficit."

The Veteran was treated regularly by VA after April 2004, and in June 2007, a VA medical professional wrote that the Veteran had presented with lower back pain for one month. The examiner wrote, "Patient states it is now affecting his ability to walk and is unable to stay in one position for any length of time."  (Italics added.)  The Veteran reported that he noticed trouble lifting his left leg when walking, which worsened after walking for long distances and that his right lower extremity was "now weak but is most likely due to favoring that side."  (Italics added.)  Such description in the VA treatment records tends to establish that the Veteran's symptoms involving his lower extremities had begun in approximately 2007. 

Between 2001 and 2007, and while reporting multiple other medical symptoms he was experiencing during that time period, the Veteran did not report intermittent or chronic intense numbness in his extremities. When discussing medical symptoms he was experiencing in his extremities, it was a recent onset of such symptoms and not a recent onset with past similar symptoms. In February 2001, examination of the Veteran's sensory, motor strength, deep tendon reflexes, and plantar reflexes were all within normal limits. Peripheral pulses were present. Neurological examinations were conducted in April 2001, June 2001, August 2001, November 2001, March 2002, December 2002, January 2003, July 2003, April 2004, October 2004, June 2005, October 2005, and February 2006 (covering a period of almost five years), and the examiners wrote "No focal deficit."  In December 2006, when the Veteran was seen for spitting up blood, the examiner wrote that the Veteran was alert and oriented and "Moves all extremities."  In March 2007, when the Veteran was seen with complaints of blood in his stools, blood in his urine, and pain his back and knees, which was not relieved by medication, the examiner wrote that the Veteran denied other complaints and denied "weakness."  Examination of the extremities at that time showed no edema and pulses were palpable. 

The medical records in the file tend to establish that the Veteran's symptoms involving his upper and lower extremities began in approximately 2007. For example, when seen in August 2007, the examiner wrote that the Veteran had an "acute onset" of low back pain and left lower extremity weakness with numbness over the right lower extremity. The examiner wrote the following history of the Veteran's present illness:

This is a 63 yr old male with acute onset LBP for 8 months. He woke up[] one day with LBP moderate aching worse by rest that gradually became worse by spreading over knee and ankle(L). [H]e feels better for 4 weeks after being started on GBP. [H]e also noticed weakness on left LL but found to be weak on LUE too. He woke up with weakness over LLL about same day when he has back pain. [His] weakness consisted of difficulty in walking and pain in L knee. [H]is s[ymptoms] fluctuate[] since then.

This description supports the Board's conclusion that the Veteran's symptoms in his upper and lower extremities began in approximately 2007. The wording used in these medical records tends to establish that the onset of these symptoms was at that time, versus the symptoms existing regularly in the years up to 2007 and getting worse and/or more permanent in 2007. 

A reasonable reading of the VA treatment records does not support the Veteran's allegation of chronic intense symptoms in his upper and lower extremities on a regular basis since service discharge in 1969. The Board accords high probative value to facts documented in the VA treatment records, as they were created contemporaneously with the time period in question and in connection with the Veteran seeking medical treatment.  This is why the Board does not find that the 2010 VA examination is inadequate, as it does not find that the Veteran's symptoms had their onset in 1970, as the Veteran has alleged. Thus, the Board would not need to ask the examiner to state whether the symptoms the Veteran reported having started in 1970 were the onset of the current disability, since the Board does not believe that these symptoms have existed since 1970. 

In a January 2018 opinion, a private examiner stated that the Veteran's neuropathy is due to his time in the military. The Board finds this opinion to have no probative value, as the examiner's opinion is conclusory and does not have a supporting rationale.

The record also does not support that the Veteran's peripheral neuropathy is related to service. Thus, all of the elements necessary for entitlement to direct service connection have not been met and the claim may not be granted on this basis.

Furthermore, the preponderance of the evidence is against a finding that the Veteran's symptoms have been continuous since separation from service in August 1969, which reasons for this determination are described above in detail. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. 

The Board has reviewed the lay statements received in support of the Veteran's claim for benefits. The Veteran submitted a form, signed in March 2012, indicating that his symptoms began within one year of separation from service and have remained present on a regular basis. The Veteran reported that his symptoms included intense tingling and numbness in the hands, feet, arms and legs, that his balance is affected and that skin feels pain when touched.

In February 2010, VA received a statement from the Veteran's brother stating that after the Veteran returned from service, he noticed the Veteran had developed a slight limp and would lose his balance at times. The Veteran's brother submitted another statement, signed in February 2013, wherein he wrote that the Veteran began complaining about tingling and numbness in the extremities approximately one month after returning from service in September or October 1969. The Veteran's brother also stated that the Veteran was living with him at the time, and sometimes the Veteran's legs were so numb that he could not walk. The Veteran's cousin also submitted a statement saying the Veteran could not walk because of numbness; however this statement did not mention any dates related to the Veteran's inability to walk.

The Board finds that these statements are not credible, as the Veteran reported in the September 2010 VA examination that his earliest symptoms were intermittent numbness in the hands and feet that began in the early 1970s, and did not become permanent until 2007. However, in his 2012 statement, the Veteran said that he experienced intense tingling and numbness in the extremities, that his balance was affected, that his symptoms were present on a regular basis, and that the symptoms manifested within one year of service. Additionally, although the Veteran's brother reported noticing that the Veteran walked with a limp and could sometimes not walk at all, the Veteran himself did not report these as part of his earliest symptoms during his VA examination or in his 2012 statement. Furthermore, the Veteran's brother provides conflicting statements, as he mentions only a limp in his 2010 statement, but in his 2013 statement references numbness and an inability to walk. Given the length of time that has elapsed since separation from service, the changing recollection of symptoms, and the fact that the Veteran and his relatives provide conflicting reports of symptoms, the Board finds that these lay statements are not credible.

Given the above evidence, the Board finds that the Veteran's peripheral neuropathy did not manifest during service or within one year of separation from service.

The Board notes that the Veteran submitted a copy of an internet article in support of his claim. The article is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's particular case. The article is not the equivalent of a statement from a medical expert who actually reviewed the Veteran's medical history and rendered a definitive opinion based on the specifics of the Veteran's history. Thus, the Board assigns the article low probative value.

As to the Veteran's contention that his peripheral neuropathy is due to exposure to Agent Orange, the JSRRC conducted a search of available records. The JSRRC coordinated its research with the National Archives and Records Administration (NARA), but was unable to locate 1968 or 1969 unit records submitted by the 275th Chemical Detachment. The U.S. Army historical records available to the JSRRC do not document the spraying, testing, transporting, storage, or usage of Agent Orange or tactical herbicides in in the locations the Veteran was reported to have served. Although the JSRRC identified other facilities that may have relevant records, no positive response was received regarding the possible exposure of the Veteran to Agent Orange during service. Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange, and presumptive service connection for herbicide agent exposure is not applicable.  Regardless, even if Agent Orange exposure was conceded, the preponderance of the evidence is against a finding that the Veteran had early-onset peripheral neuropathy.

As to the Veteran's contention of mustard gas exposure, even if the Veteran was shown to have had exposure to mustard gas, the list of diseases that VA has associated with exposure to mustard gas on a presumptive basis does not include peripheral neuropathy. Consequently, the Board finds that service connection is not warranted on this presumptive basis.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities due to unidentified chemical exposure. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities due to exposure to Agent Orange, mustard gas, or other unidentified chemicals is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


